Citation Nr: 0025591	
Decision Date: 09/26/00    Archive Date: 10/04/00	

DOCKET NO.  97-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

2.  Entitlement to a compensable evaluation for hemorrhoids 
with fissure in ano.

3.  Entitlement to a compensable evaluation for the 
postoperative residuals of an umbilical hernia.

4.  Entitlement to a compensable evaluation for the residuals 
of fracture of the left ring finger.

5.  Entitlement to a compensable evaluation for the residuals 
of fracture of the left fifth toe.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is not currently productive of more than definite 
social and industrial impairment, or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment or mild memory loss (such as forgetting names, 
directions, or recent events).

2.  The veteran's service-connected hemorrhoids with fissure 
in ano are not more than mild in severity, characterized by 
an external hemorrhoid .5 centimeters in diameter and no 
evidence of loss of anal sphincter control.

3.  The veteran's postoperative umbilical hernia is, at 
present, essentially asymptomatic, characterized by a well-
healed and nontender abdominal surgical scar productive of no 
disability.

4.  The veteran's service-connected fracture of the left ring 
finger is at present essentially asymptomatic, with no 
evidence of tenderness, edema, or erythema, a full range of 
painless motion, and no impairment of left ring finger 
strength.

5.  The veteran's service-connected fracture of the left 
fifth toe is, at present, essentially asymptomatic, with no 
evidence of left foot tenderness, edema, or erythema, and a 
full painless range of motion of all joints of the left foot, 
including all joints of the left fifth toe.

6.  The veteran's service-connected disabilities, consisting 
of bilateral varicose veins, post-traumatic stress disorder, 
bilateral hearing loss, the residuals of fracture of the left 
fifth toe, the residuals of fracture of the left ring finger, 
the postoperative residuals of an umbilical hernia, and 
hemorrhoids with fissure in ano, are sufficient to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for service-
connected post-traumatic stress disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, Code 9411 (1999).

2.  A compensable evaluation for hemorrhoids with fissure in 
ano is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, Codes 7332, 7335, 7336 (1999).

3.  A compensable evaluation for the postoperative residuals 
of an umbilical hernia is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, Code 7399-7339 
(1999).

4.  A compensable evaluation for the residuals of fracture of 
the left ring finger is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, Code 5299-5227 
(1999).

5.  A compensable evaluation for the residuals of fracture of 
the left fifth toe is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.31 and Part 4, 
Code 5284 (1999).

6.  The veteran's service-connected disabilities render him 
individually unemployable.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.340, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA outpatient treatment records covering the period from 
April 1995 to July 1996 show treatment during that time for 
various disabilities, including varicose veins.  In an entry 
of mid-April 1995, it was noted that, during the course of a 
social work survey, the veteran was "polite and friendly" 
though upset when questioned regarding the sinking of his 
ship.  Noted at the time was that the veteran appeared to be 
"genuinely distressed."  The veteran was alert and well 
oriented, and maintained good eye contact.  At the time of 
evaluation, the veteran's affect and mood were described as 
"appropriate." 

In mid-July 1996, the veteran was seen for routine follow up 
of his varicose veins.  At the time of evaluation, it was 
noted that the veteran's stockings were "still good."  
Examination revealed, among other things, the presence of 
mild stasis changes on the anterior of the veteran's right 
and left lower legs. Continued use of support hose was 
recommended.

In an Application for Increased Compensation Based on 
Unemployability, (VA Form 21-8940), received in October 1996, 
the veteran stated that he last worked as a Federal 
Protective Services Police Officer in 1987.  The veteran 
additionally stated that he had completed two years of 
college.  According to the veteran, he had found it necessary 
to retire because he "could not stand any longer."

In late October 1996, a VA general medical examination was 
accomplished.  At the time of examination, the veteran 
complained of varicose veins which had been present "for many 
years."  Reportedly, the veteran had suffered one ulcer in 
1990 in the area of his left medial calf, which was now well 
healed.  The veteran stated that he wore support stockings 
approximately once a week, and that he "disliked them."  
Apparently, the veteran's last visit for treatment of 
varicose veins was in July 1996.  The veteran stated that his 
legs ached and became "heavy" when he was "on" them.  The 
veteran further stated that his hemorrhoids would sometimes 
"burn," and occasionally result in "blood red streaking on 
toilet paper."  In the veteran's opinion, his hemorrhoidal 
pain was mild.

On physical examination, the veteran stood 5 feet 11 inches 
tall, and weighed 233 pounds.  Examination of the veteran's 
extremities revealed 3+ varicose veins in both lower 
extremities, accompanied by 1+ edema.  There was no evidence 
of any ulcer, and the previous 1.5-centimeter-in-diameter 
ulcer site was well healed.  Noted at the time was that there 
were many areas of increased pigmentation consistent with old 
vein disease.  The veteran's abdomen was obese, though with 
no enlarged organs, tenderness or masses.  Rectal examination 
revealed a hemorrhoidal tag at 9 o'clock, as well as a 
pilonidal sinus.  The veteran's rectal exam was not painful, 
and there was no blood present on the examination glove.  Nor 
was there any evidence of a hernia.  The pertinent diagnosis 
noted was of a hemorrhoidal tag with mild hemorrhoid 
symptoms.

Following the completion of the Mississippi Scale for Post-
traumatic Stress Disorder in mid-October 1996, it was noted 
that the veteran had obtained an overall score of 128, which 
was well above the empirically established cut off for post-
traumatic stress disorder.  Results suggested that the 
veteran met the diagnostic criteria for post-traumatic stress 
disorder.  At the time of examination, the veteran admitted 
suffering from a number of post-traumatic stress disorder 
symptoms, including flashbacks, nightmares, a heightened 
startle response, emotional discontrol, depression, guilt, 
sleep disturbance, memory and concentration difficulties, 
avoidance of situations which reminded him of the military, 
and alienation from family and friends.  Additionally noted 
was that, due to the invalidity of the veteran's MMPI-2, the 
results of the Mississippi Scale should be viewed "with 
caution."   

In a report of mid-October 1996, a VA social worker wrote 
that, according to the veteran, he was "having more intrusive 
thoughts and visual memories" regarding the ship on which he 
served which was sunk during World War II.  The veteran 
additionally stated that he was experiencing "more intense 
memories" about Vietnam, and, in particular, about an 
ammunition dump which was "hit and exploded."  According to 
the veteran, there were explosions "all around him," and many 
of his men were killed.  The veteran reported increased 
difficulty in interacting with people in social situations, 
and stated that he often easily became irritated and "walked 
away."  Further noted were problems with sleep disturbance, 
with the veteran stating that, even with  medication, he 
still "woke up."  During the course of the examination, the 
veteran was pleasant, cooperative, and well oriented.  His 
hygiene and attire were clean and appropriate.  At the time 
of evaluation, the veteran's mood seemed somewhat anxious and 
depressed, which he tended to "cover up" by engaging in 
extraneous conversation and "over-friendliness."  Noted at 
the time of examination was that the veteran became "very 
distressed" and "held back tears" when discussing his 
additional trauma while serving in Vietnam.

In late October 1996, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran's 
chief complaints consisted of nightmares, flashbacks, cold 
sweats, nervousness, and tension, as well as "no sleep and no 
friends," and an inability to sit in one place.  Additional 
problems noted included intrusive thoughts and visual 
memories regarding the veteran's ship which was sunk during 
World War II, as well as "intense memories" about Vietnam, 
where "many of his men were killed."  At the time of 
evaluation, the veteran stated that he was receiving 
medication, but had never been hospitalized for treatment of 
his post-traumatic stress disorder. 

On mental status examination, the veteran's personal hygiene 
was described as fair.  There was no evidence of agitation or 
catatonia, though the veteran's speech was slow and 
monotonous.  The veteran's mood was described as "somewhat 
anxious and depressed."  His affect was somewhat blunted.  
During the course of the evaluation, the veteran stated that, 
on those occasions when he would have "nightmares," he often 
"heard voices," and experienced flashbacks "of people 
screaming and drowning."  On further evaluation, there was 
evidence of persecutory delusions, though with no suicidal or 
homicidal ideas.  Regarding past memory, the veteran's memory 
was described as fair.  His concentration was poor, as was 
his ability to perform calculations.  At the time of 
evaluation, the veteran was alert and well oriented.  The 
pertinent diagnosis was post-traumatic stress disorder with 
psychotic features, with a Global Assessment of Functioning 
Score of 35.  

On recent VA general medical examination in March 1998, it 
was noted that the veteran's claims folder was available and 
had been reviewed.  The veteran stated that, in the late 
1940's, he had begun to develop painful varicosities over the 
anteromedial aspect of both of his thighs and lower legs.  
Reportedly, the veteran's right and left leg varicosities 
became increasingly painful, with the result that, in 1954, 
he had varicosities removed from both legs at the Portsmouth 
Naval Hospital.  Postoperatively, the veteran improved, 
though his varicosities recurred in the mid-1960's.  
According to the veteran, his right and left lower extremity 
varicosities remained, and had gradually become more painful 
through the years.  The veteran further stated that he had 
developed hemorrhoids in the late 1940's, and that 
intermittently painful and pruritic hemorrhoids persisted to 
the present.  Periodically, the veteran reportedly developed 
rectal bleeding with bowel movements due to his hemorrhoids.  
According to the veteran, his hemorrhoids were more likely to 
become painful and bleed when he developed constipation.  The 
veteran stated that, in the mid-1950's, he had developed an 
umbilical  hernia, for which he underwent surgical repair in 
1965.  The veteran further stated that he occasionally 
experienced mild pain at the site of his hernia repair.  
Additional history included a fracture to the tip of the left 
ring finger during a flight deck accident in 1949.  According 
to the veteran, his left ring finger fracture healed 
following splinting, though he still experienced intermittent 
pain over the distal half of his left ring finger.  The 
veteran further stated that, in late 1944, he had sustained a  
fracture to his left fifth toe as the result of a heavy 
object falling on it.  The veteran stated that this fracture 
healed normally, though he continued to experience 
intermittent mild pain in that toe.  Further history included 
problems with intermittent loose bowel movements, as well as 
intermittent periods of constipation during the past three 
years.  According to the veteran, no abdominal pain was 
associated with these bowel movements.  

On physical examination, the veteran appeared well nourished 
and well developed, and in generally good health.  He was 
alert and cooperative, though he walked slowly secondary to 
impaired right and left leg strength.  The veteran was noted 
to have healed surgical wounds over the right and left lower 
extremity secondary to previous varicose vein repair.  
Additionally noted were moderate sized varicosities over the 
anteromedial aspect of the right and left thighs, and over 
the anteromedial aspect of the right and left lower legs.  
The veteran's varicosities were described as "mildly tender."  
At the time of evaluation, there were no right or left leg 
skin changes suggestive of stasis dermatitis, and no right or 
left lower extremity ulcerations.  Abdominal examination 
revealed a healed transverse curvilinear surgical scar, 8 
centimeters in length, immediately above the veteran's 
umbilicus.  This abdominal surgical scar was described as 
"well healed and nontender."  Digital rectal examination was 
not performed, though the rectal area was visualized, showing 
an external  hemorrhoid .5 centimeters in diameter at the 
6 o'clock position.  Musculoskeletal examination showed no 
evidence of left ring finger tenderness, edema or erythema.  
The veteran was able to move all joints of his left ring 
finger through a full range of motion without pain, and there 
was no impairment of left ring finger strength.  Examination 
of the veteran's left foot was similarly negative for 
evidence of tenderness, edema, or erythema.  The veteran was 
able to move all joints of his left foot, including all 
joints of the left fifth toe, through a full range of motion 
without pain.  The skin temperature of the veteran's lower 
extremities was within normal limits, and there was no 
evidence of any lower extremity ulceration.  Radiographic 
studies of the veteran's hands conducted in conjunction with 
his general medical examination showed evidence of an old 
fracture of the distal phalanx of the fourth digit on the 
left side.  

In the opinion of the examiner, the veteran's right and left 
lower extremities had, in recent years, been painful, with 
that pain varying from mild to severe.  Moreover, the veteran 
experienced significantly impaired right and left lower 
extremity strength which was believed secondary to both 
painful right and left leg varicosities, and degenerative 
arthritis of both knees.  In the opinion of the examiner, the 
veteran's "painful varicosities alone" prevented his 
obtaining and maintaining gainful employment.

On VA psychological examination in July 1998, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  At the time of examination, the veteran stated 
that he wasn't able to sleep "very well," and that he 
experienced frequent nightmares and flashbacks, as well as a 
tendency to avoid trauma-related stimuli.  He further stated 
that, since the time of the sinking of his ship during World 
War II, he had experienced problems with nightmares, 
flashbacks, hypervigilance, and hyperarousal, as well as 
periods of tearfulness and anxiety, and a tendency to avoid 
situations which reminded him of his inservice experience.  
At the time of evaluation, the veteran stated that he was not 
currently being treated, nor was he receiving any psychiatric 
medication.  

On mental status examination, the veteran was described as 
casually dressed and neatly groomed.  He was alert and fully 
oriented, and both pleasant and cooperative throughout the 
course of the evaluation.  The veteran displayed good eye 
contact, and his speech was of a normal rate and volume.  The 
veteran's thinking was clear, coherent, and organized.  His 
intelligence was assessed to be average, and both his insight 
and judgment were within normal limits.  At the time of 
evaluation, the veteran's mood was dysphoric, and his affect 
was restricted.  He reported depressive symptoms such as 
sleep disturbance and depressed mood, as well as intermittent 
impairment in attention and concentration.  The veteran 
denied current and past suicidal and homicidal ideation, as 
well as past attempts.  The veteran likewise denied hypomanic 
and manic symptoms, and both auditory and visual 
hallucinations.  During the course of the evaluation, the 
veteran's associations were tight and his thinking logical 
and focused.  The veteran's thought content included some 
distress over past experiences, including the trauma 
associated with the destruction of his ship.  According to 
the veteran, various "trauma-related" symptoms were 
prevalent.  Reportedly, he experienced nightmares 
approximately 3 to 4 times per week, as well as frequent 
flashbacks, a heightened startle response, emotional 
dyscontrol, depression, sleep disturbance, and lethargy, as 
well as various attention and concentration difficulties, in 
conjunction with the avoidance of situations which reminded 
him of his past trauma.  The pertinent diagnosis noted was 
chronic post-traumatic stress disorder, with a Global 
Assessment of Functioning Score of 50, both currently, and 
for the past year.  In the opinion of the examiner, as a 
result of the veteran's post-traumatic stress disorder, he 
was experiencing difficulty in "impaired social functioning" 
due to isolation and alienation, as well as some difficulty 
functioning at his job due to his short temper.  However, the 
veteran remained able to care for himself.  At the time of 
examination, he cooked, as well as cleaned and groomed 
himself, and with his wife, managed his own money.

In a report of mid-July 1998, a VA staff psychologist wrote 
that the veteran had completed the Mississippi Scale for 
Post-traumatic Stress Disorder in conjunction with the MMPI-
2.  At that time, the veteran reported suffering from a 
number of post-traumatic stress disorder symptoms, including 
flashbacks, nightmares, a heightened startle response, 
emotional dyscontrol, depression, guilt, sleep disturbance, 
substance abuse, trouble holding a job, memory and 
concentration difficulties, and avoidance of situations which 
reminded him of the military, as well as alienation from his 
family and friends.  Further noted, however, was that, due to 
the invalidity of the veteran's MMPI-2, the results of his 
Mississippi Scale should be viewed "with caution." 

In correspondence of early October 1999, the veteran's 
private physician wrote that the veteran has been under his 
care since August 1998, and that he suffered from "multiple 
medical problems," including Type II diabetes mellitus, 
controlled with medication; a history of congestive heart 
failure secondary to cardiomyopathy; severe degenerative 
joint disease involving both knees; and benign prosthetic 
hypertrophy.  

Analysis

Regarding the veteran's claims for increased evaluations, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

As regards the veteran's claim for an increased evaluation 
for post-traumatic stress disorder, the Board notes that, 
effective November 7, 1996, the schedular criteria for the 
evaluation of service-connected mental disorders underwent 
complete revision.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Marcoux v. Brown, 10 Vet. App. 30 (1996).  
As there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
service-connected post-traumatic stress disorder be evaluated 
under the pertinent regulations effective both before and 
after the November 7, 1996, changes to the rating schedule.  
Bernard v. Brown, 4 Vet. App. 384 (1993)

In that regard, on VA psychiatric examination in late October 
1996, the veteran stated that, while he was currently 
receiving treatment in the form of medication for post-
traumatic stress disorder, he had never been hospitalized for 
treatment of that disability.  While on mental status 
examination, the veteran's mood was somewhat anxious and 
depressed, he denied both suicidal and homicidal ideation, 
and was well oriented.  The veteran's personal hygiene was 
described as "fair," as was his past memory.

On more recent VA psychological examination in May 1998, the 
veteran stated that he was not being treated for his 
psychiatric symptomatology, nor was he receiving any 
psychotropic medication.  The veteran was casually dressed 
and neatly groomed, and both alert and fully oriented.  
During the course of the evaluation, he displayed good eye 
contact, and his speech was normal in rate and volume.  The 
veteran's thinking was described as clear, coherent and 
organized, and both insight and judgment were within normal 
limits.  While the veteran's mood was dysphoric and his 
affect somewhat restricted, he denied both suicidal and 
homicidal ideation, as well as any hypomanic or manic 
symptoms.  His associations were tight, and his thinking was 
logical and focused.  

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 30 percent 
evaluation for service-connected post-traumatic stress 
disorder is warranted where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation, under those 
same laws and regulations, requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that psychoneurotic 
symptoms result in such reductions in reliability, 
flexibility, and efficiency levels as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Code 9411 (effective prior to November 7, 1996).

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 
30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 (effective 
November 7, 1996).

Based on the aforementioned, it is clear that the veteran 
experiences some significant degree of social and 
occupational (industrial) impairment as a result of his 
service-connected post-traumatic stress disorder.  However, 
it is similarly clear that the veteran's service-connected 
psychiatric symptomatology is not more than 30 percent 
disabling.  While on VA psychiatric examination in October 
1996, the veteran's mood was somewhat anxious and depressed, 
there was no evidence of any agitation or catatonia, and he 
was well oriented.  Moreover, the veteran's Global Assessment 
of Functioning Scale, which was 35 in 1996, had, by the time 
of his examination in July 1998, improved to 50.  The 
veteran, as of the time of his most recent examination, was 
causally dressed and neatly groomed, and both alert and fully 
oriented.  His thinking was clear, coherent and organized, 
and his associations were tight.  At no time has the veteran 
been shown to suffer from the considerable social and/or 
industrial impairment, or reduced reliability and 
productivity due to flattened affect, or circumstantial, 
circumlocutory, or stereotyped speech requisite to the 
assignment of an increased evaluation.  Accordingly, under 
the "old" or "new" criteria for the evaluation of service-
connected mental disability, the veteran's post-traumatic 
stress disorder is adequately represented by the 30 percent 
evaluation presently in effect.  Consequently, an increased 
rating is not warranted.

Turning to the issue of an increased evaluation for the 
veteran's service-connected hemorrhoids with fissure in ano, 
the Board notes that, pursuant to applicable law and 
regulation, mild or moderate internal or external hemorrhoids 
warrant a noncompensable evaluation.  In order to warrant an 
increased evaluation, there must be demonstrated the presence 
of large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
An increased evaluation would, likewise, be warranted were 
there to be demonstrated evidence of impairment of anal 
sphincter function.  See 38 C.F.R. Part 4, Codes 7332, 7335, 
7336 (1999).  However, in the case at hand, no such symptoms 
are in evidence.  In fact, as of the time of the veteran's 
most recent VA general medical examination, there was present 
only one very small (.5 centimeter) hemorrhoid at the 6 
o'clock position.  Under such circumstances, the 
noncompensable evaluation currently in effect is appropriate, 
and an increased rating is not warranted. 

Turning to the issue of an increased (compensable) evaluation 
for the veteran's service-connected residuals of an umbilical 
hernia, the Board notes that, in order to warrant an 
increased (20 %) evaluation, there must be demonstrated the 
presence of a small postoperative ventral hernia which is not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wound with weakening 
of the abdominal wall and indications for a supporting belt.  
A noncompensable evaluation is warranted for healed 
postoperative wounds when there is no related disability and 
a belt is not indicated.  38 C.F.R. Part 4, Code 7339 (1999).  

In the present case, as of the time of the veteran's most 
recent VA examination in March 1998, there was present only a 
healed transverse curvilinear surgical scar immediately above 
the veteran's umbilicus, which was both well healed and 
nontender.  That examination showed no evidence of any 
postoperative ventral hernia not well supported by a belt, or 
of a healed postoperative wound resulting in a weakened 
abdominal wall.  Accordingly, the noncompensable evaluation 
presently in effect for the veteran's postoperative residuals 
of an umbilical hernia is appropriate, and an increased 
rating is not warranted.

Regarding the issue of an increased rating for the residuals 
of fracture of the left ring finger, the Board notes that the 
noncompensable evaluation currently in effect contemplates 
the presence of ankylosis of any finger other than the thumb, 
index, or middle fingers.  38 C.F.R. Part 4, Code 5227 
(1999).  However, as of the time of the aforementioned VA 
examination in March 1998, the veteran was able to move all 
joints of his left ring finger through a full range of motion 
without pain.  No impairment of left ring finger strength was 
in evidence, nor was there any evidence of tenderness, edema, 
or erythema.  At no time during the course of that 
examination was the veteran shown to suffer from any degree 
of ankylosis of his left ring finger.  Under such 
circumstances, a compensable evaluation for the service-
connected residuals of fracture of that finger is not in 
order.

Regarding the issue of an increased (compensable) evaluation 
for the service-connected residuals of fracture of the left 
fifth toe, the Board notes that, in order to warrant such an 
evaluation, there must be demonstrated symptomatology 
consistent with moderate foot injury.  38 C.F.R. Part 4, 
Code 5284 (1999).  However, as of the time of the 
aforementioned general medical examination in March 1998, the 
veteran was able to move all joints of his left foot, 
including all joints of the left fifth toe, through a full 
range of motion without pain.  There was no evidence of any 
left foot tenderness, edema, or erythema, or, for that 
matter, symptomatology consistent with moderate foot injury.  
Consequently, the noncompensable evaluation presently in 
effect is appropriate, and an increased rating is not 
warranted.  38 C.F.R. § 4.31 and Part 4, Code 5284 (1999).

Finally, turning to the issue of entitlement to a total 
disability rating based upon individual unemployability, it 
is argued that the veteran's service-connected disabilities, 
when taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
substantially gainful employment.  In that regard, total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1999).  

In the case at hand, a review of the record discloses that 
the veteran has completed two years of college.  Reportedly, 
the veteran has had occupational experience as a Federal 
Protective Officer, and last worked in 1987.  At present, the 
veteran's service-connected disabilities consist of bilateral 
varicose veins, evaluated as 60 percent disabling; post-
traumatic stress disorder, evaluated as 30 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
and hemorrhoids with fissure in ano, the postoperative 
residuals of an umbilical hernia, and the residuals of 
fracture of the left fifth toe and left ring finger, each 
evaluated as noncompensably disabling.  Nonservice-connected 
disabilities include Type II diabetes mellitus, controlled 
with medication; congestive heart failure secondary to 
cardiomyopathy; severe degenerative joint disease involving 
both knees; and benign prosthetic hypertrophy.  The combined 
evaluation for the veteran's various service-connected 
disabilities is 80 percent.

The Board observes that, in addition to the issues currently 
on appeal, the veteran, at the time of the aforementioned VA 
general medical examination in March 1998, was evaluated for 
his service-connected varicose veins.  At that time, the 
veteran complained of right and left lower extremity 
varicosities, which had become "gradually more painful" 
through the years.  Physical examination revealed healed 
surgical wounds over the right and left lower extremities 
secondary to prior varicose vein repair, as well as moderate-
sized varicosities over the anteromedial aspects of the 
veteran's right and left thigh and right and left lower legs 
which were mildly tender.  In the opinion of the examiner, 
the degree of pain associated with the veteran's service-
connected varicosities varied "from mild to severe."  In 
addition, the veteran suffered from "significantly impaired" 
right and left lower extremity strength felt to be due, at 
least in part, to his painful right and left leg 
varicosities.  In the opinion of the examiner, the veteran's 
"painful varicosities alone" prevented him from obtaining and 
maintaining gainful employment.

The Board notes that, in addition to the aforementioned 
service-connected varicose veins, which have been found, in 
and of themselves, to be "totally disabling," the veteran is 
in receipt of service connection for six other separate and 
distinct disabilities.  At least one of these disabilities, 
specifically post-traumatic stress disorder, has been found 
to be 30 percent disabling.  In addition, the veteran suffers 
from bilateral defective hearing, which has been determined 
to be 10 percent disabling.  Under such circumstances, and 
notwithstanding the rather significant nature of the 
veteran's various nonservice-connected conditions, the Board 
is of the opinion that the veteran's service-connected 
disabilities, in and of themselves, are sufficient to 
preclude his participation in substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability is in order.   


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.

An increased (compensable) evaluation for hemorrhoids with 
fissure in ano is denied.

An increased (compensable) evaluation for the postoperative 
residuals of an umbilical hernia is denied.

An increased (compensable) evaluation for the residuals of 
fracture of the left ring finger is denied. 

An increased (compensable) evaluation for the residuals of 
fracture of the left fifth toe is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

